DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.

 Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive.
Regarding independent claims 1, 12, and 18, Applicant argues:
The Office compares the recited "indication" with a buffer characteristic of a client device in Phillips. However, Phillips does not teach or suggest that the buffer characteristic of its client device constitutes "an indication of a received video quality measured at [a] device," as claimed. Nor does Phillips teach or suggest "determining, based on the indication [of the received video quality measured at the device], to update the first manifest file" as further recited in claim 1.

Thang and Oyman also do not teach or suggest these claim features; nor are Thang or Oyman asserted to teach such claim features.

Examiner respectfully disagrees.  Applicant’s feature is cited as, “an indication of a received video quality measured at [a] device.” As cited in the previous office action, for the previous limitation of “receiving an indication related to video quality,” Para 0031 of Phillips was relied upon to teach video buffer characteristics of a media player, including network conditions, associated with a client device are obtained. 
As will be discussed in the rejection below, Para 0036 of Oyman is relied upon for teaching an optional QoE monitor 420, as part of the client 110, that is capable of measuring the quality of experience compared to the quality information received in the MPD. Examiner interprets the QoE as a function of comparing experienced quality and the quality of information from the MPD is an indication of network conditions and/or buffer characteristics.  This is further taught in Para 0022 wherein user QoE includes information about startup delays, rebuffering events, better video quality, amongst other improvements.
Examiner interprets the combination of Phillips’ features of sending buffer characteristics, network conditions, and policies and Oyman’s feature of measuring a quality of experience to teach applicant’s feature of “an indication of a received video quality measured at [a] device.”

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11-13, 15, 18, 19, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thang et al. ("Thang" US 20130159546), and further in view of Phillips et al. ("Phillips" US 20160366202), and Oyman et al. ("Oyman" US 20140040498). 

Regarding claim 1, Thang teaches a method comprising: 
generating, by at least one computing device, a first manifest file indicating a plurality of bandwidths for a first plurality of segments of a video content item; [Thang – Para 0144, 0146: teaches the controller 410 of the server 100 may generate the general MPD 120.  Para 0010: teaches metadata may be a Media Presentation Description (MPD) of the media.  Para 0013: teaches metadata include an attribute indicating a minimum value among bandwidth attributes of all representations within a group, and an attribute indicating a maximum value among the bandwidth attributes] 
receiving, from a device, a first request that was based on the first manifest file; [Thang – Para 0092, Fig. 3: teaches the terminal 110 sending to the server 100 a request for the selected specific MPD]
sending, to the device and based on the first request, at least one selected segment of the first plurality of segments; [Thang – Para 0163, Fig. 6: teaches the 
receiving, from the device, a second request that was based on the second manifest file; and [Thang – Para 0165, 0010, Fig. 6: teaches the terminal may play back the media using the received segments by repeating operations, wherein a request for segments (item 630) takes place after receiving metadata/MPD (item 610)]
sending, to the device and based on the second request, at least one selected segment of the second plurality of segments. [Thang – Para 0163, Fig. 6: teaches the server 100 may transmit to the terminal 110 segments suitable for each request from the terminal 110]
Thang does not explicitly teach receiving an indication of a received video quality measured at the device;  
determining, based on the indication, to update the first manifest file to generate a second manifest file, wherein the second manifest file indicates a plurality of bandwidths for a second plurality of segments of the video content item;
Thang teaches receiving a second request, but does not explicitly teach a request based on the second manifest file.

However, Phillips teaches receiving an indication related to video quality; [Phillips – Para 0031, Fig. 2: teaches block 202, wherein video buffer characteristics of a media player, including network conditions, associated with a client device are obtained]
determining, based on the indication, to update the first manifest file to generate a second manifest file, wherein the second manifest file indicates a plurality of bandwidths for a second plurality of segments of the video content item; [Phillips – Para 0031, 0028, Fig. 2: teaches responsive to the determination of suitable bitrates for transmission of the requesting client device based upon the video buffer characteristics, the manifest files may be modified or adjusted and then provided to include a single bitrate determined to be suitable based on parameters such as obtained buffer characteristics, network conditions]
a request based on the second manifest file; and [Phillips – Para 0031, 0028, Fig. 2: teaches the manifest files may be modified or adjusted and then provided to include a single bitrate determined to be suitable based on parameters such as obtained buffer characteristics, network conditions]
Thang and Phillips are analogous in the art because they are from the same field of content delivery [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thang in view of Phillips to manifest updating for the reasons of reducing resources by updating the manifest to include segments suitable for the client device’s specific characteristics and network conditions.
Thang and Phillips teaches receiving an indication of video quality, but does not explicitly teach receiving an indication of a received video quality measured at the device;

 receiving an indication of a received video quality measured at the device; [Oyman – Para 0036, 0022, 0035, Fig. 4: teaches an optional QoE monitor 420 is capable of dynamically measuring quality of experience (QoE) and comparing to the quality information received in the MPD file.  Wherein the QoE monitor 420 is a part of the client 110]
Thang, Phillips, and Oyman are analogous in the art because they are from the same field of adaptive media streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thang and Phillips’ indication of video quality in view of Oyman to measuring received video quality for the reasons of improving efficiency by providing extra information that would affect representation that is determined to be used.

Regarding claim 2, Thang, Phillips, and Oyman teaches The method of claim 1, wherein the first plurality of segments comprises a plurality of differently-transcoded segments of a same first portion of the video content item, and [Thang – Para 0026: teaches the general MPD may include descriptions of all representations of the content]
the plurality of bandwidths for the first plurality of segments comprises a plurality of maximum bandwidths for the first plurality of segments.  [Oyman – Para 0027: teaches Quality information provided in the MPD, including minimum and maximum quality information, improves a client's ability to dynamically select and switch between optimal streams based on, for example, each segment's bandwidth and quality]

Regarding claim 3, Thang, Phillips, and Oyman teaches the method of claim 2, wherein the second plurality of segments comprises a plurality of differently-transcoded segments of a same second portion of the video content item, and the plurality of bandwidths for the second plurality of segments comprises a plurality of maximum bandwidths for the second plurality of segments. [Thang – Para 0013, 0021: teaches attributes of the metadata include an attribute indicating a maximum value among the bandwidth attributes of all representations within a group] [Oyman – Para 0027: teaches Quality information provided in the MPD, including minimum and maximum quality information, improves a client's ability to dynamically select and switch between optimal streams based on, for example, each segment's bandwidth and quality]

Regarding claim 9, Thang, Phillips, and Oyman teaches the method of claim 1, wherein the second manifest file comprises an updated version of the first manifest file. [Thang – Para 0030: teaches receiving an update of the specific MPD from the server]

Regarding claim 11, Thang, Phillips, and Oyman teaches the method of claim 1, wherein the first manifest file comprises an indication of a first fragment length and the second manifest file comprises an indication of a second fragment length different from the first fragment length. [Phillip – Para 0041: teaches segments are 

Regarding claim 12, Thang teaches a method comprising:
determining, by at least one computing device, a first data set associating a bandwidth with each of a first plurality of transcoded representations of a first portion of a video content item; 3Application No. 16/394,068Docket No.: 007412.03949 [Thang – Para 0144, 0146: teaches the controller 410 of the server 100 may generate the general MPD 120.  Para 0010: teaches metadata may be a Media Presentation Description (MPD) of the media.  Para 0013: teaches metadata include an attribute indicating a minimum value among bandwidth attributes of all representations within a group, and an attribute indicating a maximum value among the bandwidth attributes]
receiving a first request by a device, the first request indicating a first selected transcoded representation of the first plurality of transcoded representations; [Thang – Para 0092, Fig. 3: teaches the terminal 110 sending to the server 100 a request for the selected specific MPD]
sending, to the device, the first selected transcoded representation; [Thang – Para 0163, Fig. 6: teaches the server 100 may transmit to the terminal 110 segments suitable for each request from the terminal 110]
receiving a second request by the device, the second request indicating a second selected transcoded representation of the second plurality of transcoded representations; and [Thang – Para 0165, 0010, Fig. 6: teaches the terminal may play 
sending, to the device, the second selected transcoded representation. [Thang – Para 0163, Fig. 6: teaches the server 100 may transmit to the terminal 110 segments suitable for each request from the terminal 110]
Thang does not explicitly teach receiving an indication a received video quality measured at the device;  
determining, based on the indication, to update the first data set to generate a second data set, wherein the second data set associates a different bandwidth with each of a second plurality of transcoded representations of a second portion of the video content item; 

However, Phillips teaches receiving an indication of video quality; [Phillips – Para 0031, Fig. 2: teaches block 202, wherein video buffer characteristics of a media player, including network conditions, associated with a client device are obtained]
Determining, based on the indication, to update the first data set to generate a second data set, [Phillips – Para 0031, 0028, Fig. 2: teaches responsive to the determination of suitable bitrates for transmission of the requesting client device based upon the video buffer characteristics, the manifest files may be modified or adjusted and then provided to include a single bitrate determined to be suitable based on parameters such as obtained buffer characteristics, network conditions]
In addition, the rationale of claim 1 regarding Phillips is used for these limitations.
receiving an indication of a received video quality measured at the device;
Thang and Phillips teaches bandwidth for representations, but does not explicitly teach wherein the second data set associates a different bandwidth with each of a second plurality of transcoded representations of a second portion of the video content item;

However, Oyman teaches receiving an indication of a received video quality measured at the device; [Oyman – Para 0036, 0022, 0035, Fig. 4: teaches an optional QoE monitor 420 is capable of dynamically measuring quality of experience (QoE) and comparing to the quality information received in the MPD file.  Wherein the QoE monitor 420 is a part of the client 110]
wherein the second data set associates a different bandwidth with each of a second plurality of transcoded representations of a second portion of the video content item; [Oyman – Para 0027: teaches Quality information provided in the MPD, including minimum and maximum quality information, improves a client's ability to dynamically select and switch between optimal streams based on, for example, each segment's bandwidth and quality]
In addition, the rationale of claim 1 regarding Oyman is used for these limitations.

Regarding claim 13, Thang, Phillips, and Oyman teaches the method of claim 12, wherein each of the first data set and the second data set comprises a manifest file. [Phillips – Para 0031, 0028: teaches representations comprise a manifest]

Regarding claim 15, Thang, Phillips, and Oyman teaches the method of claim 12, wherein each of the first plurality of transcoded representations and each of the second plurality of transcoded representations comprises a segment of the video content item. [Thang – Para 0026: teaches the general MPD may include descriptions of all representations of the content]

Regarding claim 18, Thang teaches a method comprising: 
receiving, by at least one computing device, a first manifest file indicating a plurality of bandwidths for a first plurality of segments of a video content item; [Thang – Para 0144, 0146: teaches the controller 410 of the server 100 may generate the general MPD 120.  Para 0010: teaches metadata may be a Media Presentation Description (MPD) of the media.  Para 0013: teaches metadata include an attribute indicating a minimum value among bandwidth attributes of all representations within a group, and an attribute indicating a maximum value among the bandwidth attributes]
sending a first request based on the first manifest file; [Thang – Para 0092, Fig. 3: teaches the terminal 110 sending to the server 100 a request for the selected specific MPD]
receiving, based on the first request, at least one selected segment of the first plurality of segments; [Thang – Para 0163, Fig. 6: teaches the server 100 may transmit to the terminal 110 segments suitable for each request from the terminal 110]
receiving, based on the second request, at least one selected segment of the second plurality of segments. [Thang – Para 0163, Fig. 6: teaches the server 100 may transmit to the terminal 110 segments suitable for each request from the terminal 110]
Thang does not explicitly teach sending, by the at least one computing device, an indication of a quality of the at least one selected segment received by the at least one computing device,  
receiving a second manifest file that was updated, based on an indication related to video quality, from the first manifest file, wherein the second manifest file indicates a plurality of bandwidths for a second plurality of segments of the video content item;
Thang teaches receiving a second request, but does not explicitly teach a request based on the second manifest file.

However, Phillip teaches sending, by the at least one computing device, an indication of a quality of the at least one selected segment, [Phillips – Para 0031, Fig. 2: teaches block 202, wherein video buffer characteristics of a media player, including network conditions, associated with a client device are obtained]
receiving a second manifest file that was updated, based on an indication related to video quality, from the first manifest file, wherein the second manifest file indicates a plurality of bandwidths for a second plurality of segments of the video content item; [Phillips – Para 0031, 0028, Fig. 2: teaches responsive to the determination of suitable bitrates for transmission of the requesting client device based 
a request based on the second manifest file; and [Phillips – Para 0031, 0028, Fig. 2: teaches the manifest files may be modified or adjusted and then provided to include a single bitrate determined to be suitable based on parameters such as obtained buffer characteristics, network conditions]
In addition, the rationale of claim 1 regarding Phillips is used for claim 18.  
Thang and Phillips teaches receiving an indication of video quality, but does not explicitly teach sending an indication of a quality received by the at least one computing device;

However, Oyman teaches sending an indication of a quality received by the at least one computing device; [Oyman – Para 0036, Fig. 4: teaches an optional QoE monitor 420 is capable of dynamically measuring quality of experience (QoE) and comparing to the quality information received in the MPD file.  Wherein the QoE monitor 420 is a part of the client 110]
In addition, the rationale of claim 1 regarding Oyman is used for claim 18.  

Regarding claim 19, Thang, Phillips, and Oyman teaches the method of claim 18, wherein the first manifest file comprises an indication of a first fragment length and the second manifest file comprises an indication of a second fragment length different from the first fragment length. [Phillip – Para 0041: teaches 

Regarding claim 23, Thang, Phillips, and Oyman teaches the method of claim 18, wherein the receiving the at least one selected segment of the second plurality of segments comprises receiving a fragment, comprising the at least one selected segment of the second plurality of segments, having a length that was determined based on the indication.  [Oyman – Para 0036: teaches A DASH control engine block 416 is capable of parsing the MPD, and determining streaming parameters for DASH, for example QoE parameters or bandwidth of a DASH segment duration shown in FIG. 3.]

Regarding claim 24, Thang, Phillips, and Oyman teaches the method of claim 1, further comprising:  
determining, based on the indication, a length of a fragment that comprises the at least one selected segment of the second plurality of segments, [Oyman – Para 0036: teaches A DASH control engine block 416 is capable of parsing the MPD, and determining streaming parameters for DASH, for example QoE parameters or bandwidth of a DASH segment duration shown in FIG. 3.]
wherein the sending the at least one selected segment of the second plurality of segments comprises sending the fragment.  [Thang – Para 0163, Fig. 6: teaches the server 100 may transmit to the terminal 110 segments suitable for each request from the terminal 110]

Regarding claim 25, Thang, Phillips, and Oyman teaches the method of claim 12, further comprising: 
determining, based on the indication, a length of a fragment of the second selected transcoded representation, [Oyman – Para 0036: teaches A DASH control engine block 416 is capable of parsing the MPD, and determining streaming parameters for DASH, for example QoE parameters or bandwidth of a DASH segment duration shown in FIG. 3.]
wherein the sending the second selected transcoded representation comprises sending the fragment. [Thang – Para 0163, Fig. 6: teaches the server 100 may transmit to the terminal 110 segments suitable for each request from the terminal 110]

Claims 7, 8, 10, 14, 17, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thang, Phillips, and Oyman as applied to claim 1 above, and further in view of Luby et al. ("Luby" US 20130007223).

Regarding claim 7, Thang, Phillips, and Oyman do not explicitly teach claim 7.  However, Luby teaches the method of claim 1, further comprising publishing the first manifest file and the second manifest file. [Luby – Para 0291: teaches the server will describe segments that are already accessible or get accessibly shortly after this instance of the MPD has been published.  As the client anticipates that it reaches the end of the described media segments in the MPD, it requests a new instance of the 
Thang, Phillips, Oyman, and Luby are analogous in the art because they are from the same field of streaming media [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thang, Phillips, and Oyman’s manifests in view of Luby to publishing manifests for the reasons of making them available for all client devices that have similar characteristics and network conditions.

Regarding claim 8, Thang, Phillips, and Oyman do not explicitly teach claim 8.  However, Luby teaches the method of claim 1, wherein the second manifest file is a new file. [Luby – Para 0291: teaches the server will describe segments that are already accessible or get accessibly shortly after this instance of the MPD has been published.  As the client anticipates that it reaches the end of the described media segments in the MPD, it requests a new instance of the MPD to continue continuous playout in the expectation that the server has published a new MPD describing new segments]
In addition, the rationale of claim 7 is used for claim 8.

Regarding claim 10, Thang, Phillips, and Oyman do not explicitly teach claim 10.  However, Luby teaches the method of claim 1, wherein the sending the at least one selected segment of the first plurality of segments comprises sending the at least one selected segment, of the first plurality of segments, as part of a fragment. [Luby – Para 0512: teaches a segment is a 3GPP movie fragment]


Regarding claim 14, Thang, Phillips, and Oyman do not explicitly teach claim 14.  However, Luby teaches the method of claim 12, further comprising: 
publishing the first data set for retrieval by the device; and 
publishing the second data set for retrieval by the device. [Luby – Para 0291: teaches the server will describe segments that are already accessible or get accessibly shortly after this instance of the MPD has been published.  As the client anticipates that it reaches the end of the described media segments in the MPD, it requests a new instance of the MPD to continue continuous playout in the expectation that the server has published a new MPD describing new segments]
Thang, Phillips, Oyman, and Luby are analogous in the art because they are from the same field of streaming media [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thang, Phillips, and Oyman’s manifests in view of Luby to publishing manifests for the reasons of making them available for all client devices that have similar characteristics and network conditions.

Regarding claim 17, Thang, Phillips, and Oyman do not explicitly teach claim 17.  However, Luby teaches the method of claim 12, wherein the first portion of the video content item is associated with a first segment of the video content item and the second portion of the video content item is associated with a second segment, of the video content item, that is subsequent to the first segment. [Luby 
In addition, the rationale of claim 14 is used for claim 17.

Regarding claim 21, Thang, Phillips, and Oyman teaches the method of claim 18, further comprising: 
determining, based on the second manifest file and based on a bandwidth needed for pre-fetching a subsequent segment of the second plurality of segments of the video content item, a first bandwidth associated with the at least one selected segment of the second plurality of segments of the video content item; and [Luby – Para 0429: teaches An issued request may need to be cancelled if it is determined that available bandwidth has changed and a different media data rate is required instead, i.e., there is a decision to switch to a different representation]
determining, based on the first bandwidth, the second request.  [Phillips – Para 0032: teaches the manifest files of the subsequent segments may be modified to include a single bitrate responsive to at least one of the determining and network bandwidth conditions monitored relative to other client devices disposed in the ABR network]

Regarding claim 22, Thang, Phillips, and Oyman teaches The method of claim 21, wherein the second request comprises a request identifying the at least one selected segment of the second plurality of segments of the video content item and the subsequent segment of the second plurality of segments of the video content item.  [Thang – Para 0063: teaches the MPD may define a format to announce resource identifiers for segments.  Examiner notes it is well known in the art for MPDs/manifests to identify the segments for different representations]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426